MEMORANDUM**
Blanche Ernestine Wilson appeals pro se the district court’s order dismissing her complaint without prejudice.
Because the district court’s order clearly-contemplated further amendment of the complaint, the order is not a final judgment within the meaning of 28 U.S.C. § 1291. See WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en banc). We therefore dismiss this appeal for lack for jurisdiction. See id.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.